Notice: The Examiner of record has changed in this application.  The contact information for the new Examiner is provided at the end of the Office Action.

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
Applicant’s arguments are addressed at the end of the Office Action.

Status of Claims
Claims 3-7, 11, 12, 14-16, 19-23, 27, 29-36, 39-41, 43, 53, 55-70 are canceled.  New claims 71-72 are added. Claims 1, 2, 8-10, 13, 17, 18, 24-26, 28, 37, 38, 42, 44-52, 54, 71 and 72 are examined in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 has been considered by the examiner.
					Status of Rejections
	1.	The rejection of claims 1, 2, 8-10, 13, 17, 18, 28, 37, 38, 42, 44-46, 48, 50-52 and 54 under 35 U.S.C. 103 as being unpatentable over Cypel (2011, The New England Journal of Medicine 364(15): 1431- 1440;IDS Reference No. 10 filed on 01/10/2019) as evidenced by Cypel-2 (2008, The Journal of Heart and Lung Transplantation 27(12): 1319-1325; IDS Reference No. 10 filed on 01/10/2019) and Steen (U3. Patent No. 7,255,983; PDS Reference No. 2 filed on 12/14/2618) in view of Iskender (Journal of Heart and Lung Transplantation 35(7): 913-921; IDS Reference No. 4 filed on 12/14/2018) is withdrawn and recast below.   

	2.	The rejection of claims 1 and 24-26 under 35 U.S.C. 103 as being unpatentable over Cypel -1, Cypel-2, Steen and Iskender as applied to claims 1, 2, 8-10, 13, 17, 18, 28, 37, 38, 42, 44-46, 48, 50-52 and 54 above, and in further view of Petrache (2006, The American Journal of Pathology 169(4): 1155-1166) (of record) is withdrawn.

	3.	The rejection of claim 47 under 35 U.S.C. 103 as being unpatentable over Cypel-1 as evidenced by Cypel -2 and Steen in view of Iskender as applied to claims 1, 2, 8-10, 13, 17, 18, 24, 28, 37, 38, 42, 44-46, 48-52 and 54 above, and in further view of Barnes (2015. Curr Pulmonol Rep 4:88-96) is withdrawn.  

				New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	1.	Claims 1, 2, 8-10, 13, 17, 18, 24, 25, 28, 37, 38, 42, 44-46, 48-52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Cypel-1 (of record) as evidenced by Cypel-2 (of record) and Steen (of record) in view of Iskender (of record)  as evidenced by the A1AT product prolife sheet (https://labeling.cslbehring.com/PI/US/Zemaira/EN/Zemaira-Prescribing-Information.pdf).

	Cypel-1 teaches a method of ex vivo lung perfusion (EVLP) (the claimed “method of ex vivo organ perfusion;” claim 1) wherein the lung is perfused in normothermic conditions (the claimed “exposed to an environment having a normothermic temperature;” claims 1, 2) in order to examine the feasibility of utilizing high-risk lungs in lung transplants as 80% of donor lungs are potentially injured and therefore not suitable for transplants (Abstract/Background). Cypel-1 discloses the desirability of increasing the number of available lungs for transplant (page. 1432, left column, second paragraph) (claim 2, the claimed “method of transplanting an organ”).  Cypel-1 discloses lungs which were acceptable at the end of the perfusion were transplanted into subjects (Abstract, Figure 1). 
	Cypel-1 differs from the claims in that the document does not teach that the perfusion solution comprises human alpha-1-anti-trypsin (A1AT).  However, Iskender cures the deficiency. 
	Iskender teaches a method of improving lung transplants (title)  wherein a recipient of a porcine lung is injected with human alpha-1-anti-trypsin (A1AT) (the claimed “human A1AT;” claim 24) in order to determine whether or not the compound could attenuate reperfusion injury after prolonged hypothermic preservation (Abstract/background) (the claimed “A1AT;” claim 1).  The concentration of A1AT in the solution was 240 mg/kg (Abstract). 
	Regarding claim 25, Iskender discloses (page 914, right column, second paragraph) that the dose 120 or 240 mg/kg was derived from current regimens in patients with A1AT deficiency and that the dose was found to be safe in patients with A1AT deficiency (page 914, right column, second paragraph). The Iskender A1AT is derived from the human blood (the claimed “pooled human plasma;” claim 25)  as evidenced by the A1AT product profile sheet (page 1 right column, “Warnings”).
	Regarding claim 49(a), Iskender discloses treatment with A1AT induced a significant improvement in static pulmonary compliance especially at 4 hours (page 915, right column, third paragraph) (the claimed “wherein the static pulmonary compliance (Cstat) sampled at the termination of the ex vivo perfusion or at a time after the ex vivo perfusion is (a) increased compared to the Cstat sampled at a time before or during the ex vivo perfusion”).
	It would have been obvious to one of ordinary skill in the art to modify the Cypel-1 method of ex vivo organ perfusion by putting human A1AT in the perfusion solution as suggested by Iskender in view of the teachings of Iskender that A1AT has been shown to significantly improve graft function in lung transplantation.
	One of ordinary skill would have had a reasonable expectation of success in using human A1AT in the perfusion solution in a method of lung perfusion in view of teachings of Iskender showing that the patients pretreated with A1AT had improved lung function such as an increased ratio of partial pressure to fractional pressure, increased static pulmonary compliance, as well as data showing that A1AT inhibited apoptosis (p. 915, 919-920, Figure 1).
	One of ordinary skill would have been motivated to use human A1AT in the perfusion solution in a method of ex vivo lung perfusion in order to increase the number of available lungs for transplantation in humans as suggested by Cypel-1 (Abstract).
	Regarding claims 8 and 9, Cypel-1 teaches that the organ is a lung (Abstract).
	Regarding claim 10, Cypel -1 teaches that the lung is ventilated (page 1431, Abstract/methods).
	Regarding claim 13, Cypel-1 teaches that the normothermic conditions are temperatures of 32 degrees Celsius (Supplementary Appendix, p. 3)
	Regarding claim 17, Cypel-1 teaches that the lungs have been donated after brain death or after cardiac death (page 1433, left column, second paragraph).
	Regarding claim 18, Cypel-1 teaches that the lungs are stored in a cold storage transport (ie, below room temperature) before starting the method of perfusion (page 1432, right column, top paragraph).
	Regarding claims 28, 37 and 38, Cypel-1 teaches that the perfusion solution further comprises Steen solution (page 1439, right column, bottom paragraph) wherein the Steen solution comprises Dextran 40 (the claimed dextran compound, claim 28), human serum albumin (the claimed albumin, claim 28), calcium chloride, sodium chloride, Magnesium chloride, Potassium chloride, Sodium dihydrogen phosphate, and Sodium bicarbonate (the claimed “combination of salt comprising one or more of …;” the claimed “combination of salts;” claim 28) (the claimed “one or more of calcium chloride;” claim 37) (Supplementary Appendix, Table 1). 
	As evidenced by Steen, the Steen solution has concentrations of its physiological salt components which correspond to the normal human serum concentration in human and animal blood (Tables 1 and 2, Col 4. Lines 19-23) (the claimed “wherein the concentration of each salt correspond to its normal serum concentration in human blood;” claim 38).
	Regarding claim 42, Cypel-1 teaches (page 1434, right column, top paragraph) that their method of ex vivo perfusion resulted in lungs that were accepted for transplantation after being declared high-risk at the start and that the gas exchange function greatly increased over the course of perfusion (the claimed “improved increased physiological function”).
	Regarding claim 44 , Cypel -1 discloses lungs and teaches that their method of ex vivo perfusion is provided for elsewhere, specifically in previous studies (p. 1433). As evidenced by Cypel-2, a previous study describing the ex vivo normothermic technique utilized in Cypel-1, the pulmonary arterial pressure (PAP) (claim 44) decreased from the time of the start of perfusion to the end of perfusion (p. 1322, Figure 5) (the claimed wherein the pulmonary arterial pressure (PAP) at the termination of the ex vivo perfusion or at a time after the ex vivo perfusion is decreased compared to the PAP at a time before or during the ex vivo perfusion”). 
	Regarding claim 45, Cypel-2 discloses the PVR is decreased at the termination of ex vivo perfusion (page 1322, right column, Results) ( the claimed “wherein the organ is a lung and wherein the pulmonary vascular resistance (PVR) at the termination of the ex vivo perfusion is decreased compared to the PVR at a time before or during the ex vivo perfusion;” claim 45).
	Regarding claim 46, Cypel-1 discloses Ppeak is decreased as compared to a Ppeak sampled at a time during the ex vivo perfusion (figure 2D) was the same or lower at the end of ex vivo perfusion (figure 2) (the claimed “wherein the peak inspiratory pressure (Ppeak) sampled at the termination of the ex vivo perfusion is decreased compared to the Ppeak sampled at a time before or during the ex vivo perfusion”).
	Regarding claim 48(b), Cypel-1 discloses (page 1437, figure 2C) the Cdyn was maintained compared to the Cdyn sample at a time during the ex vivo perfusion (the claimed “maintained compared to the Cdyn sample at a time during the ex vivo perfusion”). 
	Regarding claim 49, Cstat is the pulmonary compliance during periods without gas flow (Applicant’s specification [00116]) and Cdyn is the pulmonary compliance during periods of gas flow.  Because Cypel-1 discloses the Cdyn was maintained during the ex vivo perfusion, one of ordinary skill would have had the reasonable expectation that Cstat would also be maintained compared to the Cstat sampled at a time during the ex vivo perfusion (the claimed “maintained compared to the Cdyn sample at a time during the ex vivo perfusion”) (claim 49, part a).
	Regarding claim 50(a), Cypel-1 teaches (results) that the ratio of arterial oxygen partial pressure to fractional inspired oxygen (PaO2:FiO2) increased at the termination of the ex vivo perfusion (page 1437, figure 2A) (the claimed “wherein the ratio of arterial oxygen partial pressure to fractional inspired oxygen (PaO2/FiO2) at the termination of the ex vivo perfusion or at a time after the ex vivo perfusion is (a) increased compared to the PaO2/FiO2 at a time before or during the ex vivo perfusion”). 
	Regarding claim 51, Cypel-1 discloses (Results, page 1431) the PaO2:FiO2 before perfusion had a median of 335 mmHg (Abstract), a value of less than 350 mmHg (claim 51). 
	Regarding claim 52, Cypel-1 discloses (Results)  the PaO2:FiO2 after perfusion increased to 414 and 443 mm H at 1 and 4 hours of perfusion respectively (Abstract) (the claimed “at least 400 mmHg or greater;” claim 52).	
	Regarding claim 54, as PO2:FiO2 increased, the PO2 had to increase as well if the fractional inspired oxygen remained the same or increased as a lung with improved properties would (claim 54).

	2.	Claims 26, 71 and 72 (parts a-c, e-h) are rejected under 35 U.S.C. 103 as being unpatentable over Cypel-1, Cypel2, Steen and  Iskender as applied to claims 1, 2, 8-10, 13, 17, 18, 24, 25, 28, 37, 38, 42, 44-46, 48-52 and 54 above and further in view of Gao et al (“α1-Antitrypsin inhibits ischemia reperfusion-induced lung injury by reducing inflammatory response and cell death,” the Journal of Heart and Lung Transplantation 33(3): 309-315 2014)(cited on IDS filed 01/10/2018 as document no 13). The teachings of Cypel-1,  Cypel-2, Steen and Iskender above are incorporated herein in their entirety.  
	 Cypel-1, Cypel-2, Steen and Iskender differ from the claims in that the documents fail to disclose the concentration of A1AT in the perfusion solution. However, Gao cures the deficiency.
	Gao discloses a rat pulmonary ischemia reperfusion (IR) model, in which the left pulmonary hilum was clamped for 90 minutes, followed by reperfusion for 2 hours, was used to determine the effects of A1AT on acute lung injury (page 1, Background). Gao discloses (page 1, results) that A1AT significantly inhibited cell death and inflammatory cytokine release dose-dependently in vitro and significantly improved lung oxygenation and lung mechanics and reduced pulmonary edema in vivo. 
	Gao discloses A1AT treatment prevented reduced cell viability in a dose-dependent manner (page 311, right column, bottom paragraph) and that A1AT was used at 0.05 to 5 mg/ml (figure 1), a range encompassing the claimed range of 0.5 mg/ml to 5 mg/ml (claim 26).  Gao also discloses the results of A1A are dose-dependent (see, figure 1 (B) and (C)). 
	Regarding claim 71, Cypel-1 discloses the lung is human, Cypel-2 discloses (Abstract) the ex vivo perfusion for 12 hours (the claimed “six to twelve hours”). It would have been obvious to one of ordinary skill to use that concentration of A1AT giving optimal results. Gao discloses the A1AT results are dose dependent (Results).  One of ordinary skill would have been able to determine an optimal concentration through routine optimization, a skill within the purview of one of ordinary skill in the art.   	Regarding claim 72 part a, Cypel-2 discloses the pulmonary arterial pressure (PAP) decrease from the time of the start of perfusion to the end of perfusion (p. 1322, Figure 5) (the claimed “pulmonary arterial pressure (PAP) at the termination of the ex vivo perfusion is decreased compared to the PAP at a time before or during the ex vivo perfusion”).
	Regarding claim 72, part b, Cypel-2 discloses the PVR is decreased at the termination of ex vivo perfusion (page 1322, right column, Results)  (the claimed “pulmonary vascular resistance (PVR) at the termination of the ex vivo perfusion is decreased compared to the PVR at a time before or during the ex vivo perfusion”). 
	Regarding claim 72, part c, Cypel-1 discloses Ppeak is decreased as compared to a Ppeak sampled at a time during the ex vivo perfusion (figure 2D) was the same or lower at the end of ex vivo perfusion (figure 2) (the claimed “wherein the peak inspiratory pressure (Ppeak) sampled at the termination of the ex vivo perfusion is decreased compared to the Ppeak sampled at a time before or during the ex vivo perfusion”). 
	Regarding claim 72, part e(b),  Cypel-1 discloses (page 1437, figure 2C) the Cdyn was maintained compared to the Cdyn sample at a time during the ex vivo perfusion (the claimed “maintained compared to the Cdyn sample at a time during the ex vivo perfusion”). 
	Regarding claim 72, part f, Cypel-1 teaches (results) that the ratio of arterial oxygen partial pressure to fractional inspired oxygen (PaO2:FiO2) increased at the termination of the ex vivo perfusion (page 1437, figure 2A) (the claimed “wherein the ratio of arterial oxygen partial pressure to fractional inspired oxygen (PaO2/FiO2) at the termination of the ex vivo perfusion or at a time after the ex vivo perfusion is (a) increased compared to the PaO2/FiO2 at a time before or during the ex vivo perfusion”). 
	Regarding claim 72, part g, Cypel-1 discloses (Results, page 1431) the PaO2:FiO2 before perfusion had a median of 335 mmHg (Abstract), a value of less than 350 mmHg.  
	Regarding claim 72, part h, Gao discloses that A1AT administration during ex vivo perfusion resulted in a decrease in the amount of TNFalpha (the claimed “at least one of …TNFalpha as compared to the level  before perfusion”) (Results page 309). 
	It would have been obvious to one of ordinary skill to modify the Cypel-1, Cypel-2, Steen and Iskender method by using A1AT in a 0.5 mg/ml to 5 mg/ml range as suggested by Gao in view of the teachings of Gao that A1AT significantly inhibited cell death and inflammatory cytokine release dose-dependently in vitro and significantly improved lung oxygenation and lung mechanics and reduced pulmonary edema in vivo.
	One of ordinary skill would have had a reasonable expectation of success in using an A1A concentration disclosed by Gao in an ex vivo perfusion method and obtaining improved lung oxygenation in view of the successful results obtained by Gao.
	One of ordinary skill would have been motivated to use A1AT in a method of ex vivo lung perfusion in order to obtain reduced cell death. 
	 
	3.	Claims 47 and claim 72 (part d)  are rejected under 35 U.S.C. 103 as being unpatentable over Cypel -1, Cypel-2, Steen, Iskender as applied to claims 1, 2, 8-10, 13, 17, 18, 24, 25, 28, 37, 38, 42, 44-46, 48-52 and 54 above, and in further view of Barnes (of record) (Barnes).  The teachings of Cypel -1, Cypel-2, Steen, Iskender above are incorporated herein in their entirety.  
	Cypel -1, Cypel-2, Steen, Iskender differ from the claims in that the documents fail to disclose a determination of the plateau airway pressure (Pplat). However, Barnes cures the deficiency.
	Cypel-1 teaches that their method of ex vivo perfusion is provided for elsewhere, specifically in previous studies (p.1433). As evidenced by Cypel-2, a previous study describing the ex vivo normothermic technique utilized in Cypel, Pplat is essentially maintained (Figure 5). Cypel-1 does not teach that Pplat is decreased via their ex vivo perfusion method. However, Barnes cures the deficiency.
	Barnes discloses (page 89, right column, second full paragraph) that in their study on mechanical ventilation (MV) of transplant recipient lungs that plateau pressure (pplat) is to be no greater than 30 cm/H2O. Barnes discloses (page 89, right column, second full paragraph) this is recommended as plateau pressures below this range result in no primary graft dysfunction (p. 89, Table 2). Barnes discloses (page 89, right column, second full paragraph) when the plateau is increased, it shows a higher rate of mortality. Barnes discloses (page 89, right column, second full paragraph)  high Vt (tidal volume) during mechanical ventilation may aggrevate or cause lung injury. 
	It would be obvious to one of ordinary skill in the art to modify the Cypel -1, Cypel-2, Steen, Iskender method by using a mechanical ventilation method resulting in a lower plateau pressure (Pplat) at the termination of ex vivo perfusion as suggested by Barnes in order to reduce or prevent lung injury as taught by Barnes (the claimed “wherein the organ is a lung and wherein the plateau airway pressure (Pplat) sampled at the termination of the ex vivo perfusion or at a time after the ex vivo perfusion is decreased compared to the Pplat sampled at a time before or during the ex vivo perfusion”) (claims 47 and 72 (part d). 
	One of ordinary skill would have had a reasonable expectation of success in obtaining a lower Pplat and preventing lung injury in view of the teachings of Barnes showing successfully preventing lung injury by using a lower PPlat value. 
	One would be motivated to lower the Pplat as higher pressure plateaus are known to have a greater risk of primary graft dysfunction and mortality (Barnes, p. 89, Table 2).
Response to Arguments 

	Applicants arguments, filed 02/09/.2022, have been considered but not found persuasive.

1.	Applicants argue (page 8)
Specifically, the Examiner first contends that Iskender “teaches a method of improving lung transplants wherein a porcine lung is injected with human alpha-1 anti-trypsin in order to determine whether or not the compound could attenuate reperfusion injury after prolonged hypothermic preservation (Abstract)” and that in Iskender, “lungs [were] treated with A1AT.”  (Office Action at 3, first and second full paragraphs.) This is respectfully incorrect. Iskender’s Abstract instead states that “intravenous A1AT ... or human albumin ... was administered to the recipient before reperfusion.” (Iskender, Abstract, under “Methods.”) In other words, the transplant recipients in Iskender were administered with intravenous A1AT before the transplantation. And accordingly, Al1AT was NOT administered to the transplanted organ.

	In reply, new grounds of rejection are set forth above and address Applicant’s arguments on this issue.

	2.	Applicants argue (page 2, beginning line 6)
The Examiner now contends that Cypel teaches the ex vivo perfusion conditions recited in the methods, and that “Iskender is merely relied upon for the teaching of A1AT reperfusion.” (Final Office Action at 6-7.) And the Examiner alleges that there would be “motivation [to] utilize A1AT in the method of Cypel due to Iskender et al. teaching that the lungs treated with AIA T had improved function.” (/d., at 7.)

Respectfully, again, Iskender does not teach treating lungs to be transplanted with A1AT, but instead discusses giving intravenous A1AT to recipients before reperfusion. This is an important distinction. In fact, Iskender and the present claims relate to dramatically different physiological processes. And for this reason, Iskender does not provide a reasonable expectation that providing A1AT to an organ to be transplanted during an ex vivo perfusion would successfully improve the function of that organ. Thus, the combination of Cypel, Cypel2, Steen, and Iskender does not provide a reasonable expectation of success in performing the claimed methods.

	In reply, and contrary to the arguments, Iskender does not put the A1AT in the perfusion solution.  Cypel-2 is cited for teaching ex vivo lung perfusion.  It would have been obvious to one of ordinary skill to put A1AT in the perfusion solution in order to obtain the beneficial effects of the A1AT. 
	The Iskender lungs become exposed to the A1AT during/after lung transplant because the A1AT was infused into the lung recipient before transplantation.  Applicants have not identified the “dramatically different physiological processes” argued.  And the teachings of Iskender that the A1AT provided beneficial effects when administered to the lung recipient do provide a reasonable expectation of success that A1AT would provide the same beneficial effects to the lungs when perfused in an ex vivo perfusion process. 

	3.	Applicants (page 2, third full paragraph) discuss the teachings of Iskender. At page  3, second full paragraph, Applicants argue

In summary, Iskender’s experiments tested whether A1 AT can act on the recipient’s blood cells to reduce their ability to injure a transplanted lung. A1AT treatment of a lung during ex vivo perfusion, in contrast, exposes the A1AT only to the donor lung tissue and in no way inhibits damaging, inflammatory processes that are initiated when the recipient’s blood contacts the transplanted organ. A person of ordinary skill would recognize that is a dramatically different question than that addressed in Iskender.


	In reply and contrary to the arguments, the A1AT would inhibit the damaging inflammatory processes that are initiated when the recipient’s blood contacts the transplanted organ because the recipient has been pretreated with A1AT.  Treating the lung with A1AT in a perfusion solution and treating the patient with A1AT before transplantation would both be expected to result in reduced inflammation that would result when the patient’s blood contact the transplanted lung.

	4.	Applicants argue 
The methods of claims 42 and 44-46 and 48-52, for example, require that the Al1AT successfully improves the function of an organ during the ex vivo perfusion process. This could not have been reasonably expected from the combination of Cypel, Cypel2, Steen, and Iskender.  

	In reply, and contrary to the arguments, the claims do not require that the A1AT successfully improves the function of an organ during the ex vivo perfusion process.  Cypel-1 teaches ex vivo lung perfusion and teaches obtaining many of the claimed improvements and Cypel-1 does not teach inclusion of A1AT in the perfusion solution. 
	Regarding claim 42, for example, Cypel-1 teaches (page 1434, right column, top paragraph) that their method of ex vivo perfusion resulted in lungs that were accepted for transplantation after being declared high-risk at the start and that the gas exchange function greatly increased over the course of perfusion (the claimed “improved increased physiological function”).  Regarding claims 44-46 and 48-52, see the new grounds of rejection above.

	5.	Applicants argue (page 3, bottom paragraph) 
In addition, the claimed methods show results that were not expected in view of Cypel, Cypel2, Steen, and Iskender. For example, the studies described in this application are also the first to demonstrate that A1AT can repair pre-existing injuries to a donor lung, prior to transplantation. Because donor lungs or other donor organs cannot be used for transplantation if they are excessively injured, the ability to repair donor lungs in this way opens the door to increased donor lung and organ quality and quantity. Ex vivo lung perfusion according to the claims herein was performed on 5 severely injured human donor lungs that were declined from clinical use in transplantation. As described in Example 12, perfusion of those lungs with an A1AT-containing and control perfusion solution showed that A1AT treatment had clear benefits

	In reply and contrary to the arguments, Cypel-1 recognizes that donor lungs cannot be used for transplantation if they are excessively injured (Abstract, background) and discloses methods of ex vivo perfusion which resulted in lungs that were accepted for transplantation after being declared high-risk at the start and that the gas exchange function greatly increased over the course of perfusion (the claimed “improved increased physiological function”).
	Iskender discloses administration of A1AT to lung recipients and that treatment with A1AT induced, for example, a significant improvement in static pulmonary compliance especially at 4 hours (page 915, right column, third paragraph). 
	It would have been obvious to one of ordinary skill in the art to modify the Cypel-1 method of ex vivo organ perfusion by putting human A1AT in the perfusion solution as suggested by Iskender in view of the teachings of Iskender that A1AT has been shown to significantly improve graft function in lung transplantation. 
	
	6.	Applicants argue  (page 3, last two lines)
As described in Example 12, perfusion of those lungs with an A1AT-containing and control perfusion solution showed that A1AT treatment had clear benefits for 4 of the 5 lungs (cases 2-5) and more limited benefits for the fifth lung (case 1). These results could not have been anticipated from the cited art.

In addition, compared to a control ex vivo perfusion without A1AT, the claimed ex vivo perfusion methods did not show an increase in either PAP or PVR (Fig. 1B, Example 4), did not lead to increased Ppeak or Pplat (Figs. 2A-B and 3A-B, Example 4), had a significantly higher dynamic and static pulmonary compliance (Figs. 5A-B, Example 4), had higher PaO2/FiO2 ratio and Delta PO2 (Figs. 7A-B, Example 5), had lower wet to dry ratio (Fig. 8, Example 7), had lower cell apoptosis (Figs. 9A-C, Example 9), and did not show increases in certain inflammatory markers (Figs. 10-11, Example 10) at the termination of the ex vivo lung perfusion. These results are also embodied, for example, in claims 42, 44-46, 48-52, and 72.

In addition, compared to a control ex vivo perfusion without A1AT, the claimed ex vivo perfusion methods did not show an increase in either PAP or PVR (Fig. 1B, Example 4), did not lead to increased Ppeak or Pplat (Figs. 2A-B and 3A-B, Example 4), had a significantly higher dynamic and static pulmonary compliance (Figs. 5A-B, Example 4), had higher PaO2/FiO2 ratio and Delta PO2 (Figs. 7A-B, Example 5), had lower wet to dry ratio (Fig. 8, Example 7), had lower cell apoptosis (Figs. 9A-C, Example 9), and did not show increases in certain inflammatory markers (Figs. 10-11, Example 10) at the termination of the ex vivo lung perfusion. These results are also embodied, for example, in claims 42, 44-46, 48-52, and 72.

	In reply and contrary to the arguments, the cited prior art does not anticipate the results but does render them obvious. Cypel-1 recognizes that donor lungs cannot be used for transplantation if they are excessively injured (Abstract, background) and discloses methods of ex vivo perfusion which resulted in lungs that were accepted for transplantation after being declared high-risk at the start and that the gas exchange function greatly increased over the course of perfusion (the claimed “improved increased physiological function”).
	Iskender discloses administration of A1AT to lung recipients and that treatment with A1AT induced, for example, a significant improvement in static pulmonary compliance especially at 4 hours (page 915, right column, third paragraph).  Administration of A1AT directly to lungs via ex vivo perfusion is seen to be an obvious variation over administration of A1AT to the patient before transplantation of the lungs.
	And Applicant’s results do not appear to support the claimed improvement. For example, regarding the claimed improvement in Cdyn [00116], Applicant’s values after a 12 hours EVLP procedure showed a Cdyn control group value of 28.83+/- 2.482 and a an A1AT treatment group value of 33.83+/- 4.861, values which overlap with each other and are not clearly “different.” Therefore, Applicant’s arguments are not commensurate with the scope of the claims.

	7.	Applicants argue (page 4, second full paragraph)
Those and additional results with human donor lungs were also recently published by Mariscal et al. (cited in the accompanying IDS). That article provides results with 8 severely injured human donor lungs, and comments that the AlAT-treatment group showed significantly better lung function at the termination of the perfusion than a group that did not include AIA T. As a result of this study, a clinical trial of the claimed methods is currently being designed.

	In reply, the teachings of Mariscal do not change the art rejections. Applicants are arguing unexpected results as shown in the examples but the claims are not limited to the conditions under which the argued results were obtained.  Therefore, Applicant’s arguments are not commensurate with the scope of the claims.

	8.	The arguments regarding the rejection over Petrache are moot because Petrache is no longer a reference in a rejection.

	9.	Applicants argue (page 5, second full paragraph)
Applicant traverses this rejection for all of the reasons provided in the first section above, as, at the very least, the combination of Cypel, Cypel2, Steen, and Iskender does not provide a reasonable expectation of success in conducting the methods of claim 47, and as the instant application provides evidence of unexpected results. There is nothing in Barnes that fills this gap in the other citations, since the Examiner only relies on Barnes for teachings related to plateau pressure (Pplat). There is nothing in Barnes to suggest that Pplat sampled at the termination of the ex vivo perfusion according to the method of claim 1 would be decreased compared to the Pplat sampled at a time before or during the ex vivo perfusion, as recited in claim 47. The Examiner contends that Barnes teaches recommended Pplat values in the lungs of transplant recipients, for example. (Office Action at 6.) But this does not teach or suggest that Pplat values would be decreased at the end of an ex vivo lung perfusion, according to claim 47.


	In reply and contrary to the arguments, Applicant’s specification [00119] states the Pplat values increase gradually after 7 hours of EVLP in the control group, while they gradually decreased in the A1AT treatment group (Figures 2A and 2B).  However, claim 47 does not recite the length of EVLP treatment and for at least the first 8 hours of treatment Figure 2B shows no difference between the treated and control group.  Further the values obtained at 12 hours appear to overlap.  Applicant’s argument (“But this does not teach or suggest that Pplat values would be decreased at the end of an ex vivo lung perfusion”) assumes the ELVP length of time is 12 hours but claim 47 does not recite a length of time.  

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632